Citation Nr: 0918725	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension, to include as secondary to service connected 
diabetes mellitus, type II, with early diabetic retinopathy.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and August 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The RO denied service connection for arterial hypertension in 
the January 2005 rating decision and denied entitlement to a 
TDIU in the August 2006 rating decision.  

In February 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so that the Veteran could 
undergo several VA examinations.  


FINDINGS OF FACT

1.  The Veteran did not have hypertension during service or 
within one year after his discharge, and there is no 
competent medical evidence otherwise suggesting this 
condition is due to his military service - including either 
as caused by or as permanently exacerbated by his service-
connected diabetes mellitus or any of his other service-
connected disabilities.

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to, or the result of, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2008). 

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, which it was with regard 
to the TDIU claim, in May 2006.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board acknowledges that the VCAA 
letters sent to the Veteran about his claim for TDIU did not 
specifically meet the requirements of Vazquez, since that 
case was not issued until 2008.  The Veteran was provided 
with VCAA notice appropriate to his hypertension claim in May 
2008, after the unfavorable rating decision was issued.  

However, where VCAA notice was not provided prior to the 
initial adjudication of the claim or, if provided, was 
inadequate or incomplete, a timing error can be "cured" by 
providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  After issuing the May 2008 VCAA notice, the RO 
readjudicated the Veteran's claims in the November 2008 SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding, in 
Shinseki v. Sanders, --- U.S. ----, ----, No. 07-1209 (Apr. 
21, 2009) (Sanders) that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA . . ." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (Slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'" Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In May 2006 and May 2008, the RO sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including the Social Security 
Administration.  He was advised that it was ultimately his 
responsibility to send other, private medical records or to 
provide a properly executed release so that VA could request 
the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2006 SOC provided him with yet an additional 60 days 
to submit more evidence for his TDIU claim and a November 
2008 allowed him an additional 30 days to respond to the 
denial of both his hypertension and TDIU claims.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, all obtainable evidence that he and 
his representative identified as relevant to the claim has 
been obtained and associated with the claims file, including 
his service treatment records (STRs), civilian private 
medical records, and his VA records, including the reports of 
his VA compensation examinations.

A post-decisional March 2006 letter informed the Veteran of 
the disability rating and downstream effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  He was given an opportunity to respond to that 
letter and in the November 2008 SSOC, his claims were 
readjudicated.  Therefore, there is no prejudice to the 
Veteran because his claim has been reconsidered since the RO 
provided this additional VCAA notice.  

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

The Board is also satisfied that there was substantial 
compliance with its February 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Service Connection for Arterial Hypertension

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  The Veteran has a 
diagnosis of hypertension, and therefore has a disability for 
VA purposes.  

The determinative issue, therefore, is whether this condition 
is attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  It is in this critical respect that 
his claim fails.

The Veteran asserts that his hypertension is caused by his 
service connected diabetes mellitus.  A disability can be 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be established by any increase in severity (i.e., 
aggravation) of a non-service-connected disease or injury 
that is proximately due to or the result of a service-
connected disease.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The provisions of 38 C.F.R. § 3.310(b) as amended institute 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The Court in Allen was not concerned 
with, and did not address, such an evidentiary requirement.  
Notably, in addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. § 
501 as the supporting authority, and not Allen.  See 71 Fed. 
Reg. 52,744-45 (Sept. 7, 2006).  The regulatory comments make 
clear that, ultimately, it is the Veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  See 
71 Fed. Reg. 52,745 (Sept. 7, 2006).  

The Board notes that the claims underlying this appeal were 
filed prior to the effective date of the revised regulation 
(October 10, 2006).  The Board has considered whether this 
change in law may be given retroactive effect, or whether the 
old law, i.e., the Allen decision itself, is for application.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  As the evidence, discussed below, 
does not support service connection under the theory of 
aggravation by a service-connected disability, this will not 
be discussed further.  

In June 2008, the Veteran underwent a VA hypertension 
examination.  The examiner reviewed the Veteran's claims 
folder.  It was noted that he was first diagnosed with 
hypertension in 1999, after he was diagnosed with diabetes 
mellitus.  The examiner stated that opinions regarding 
whether hypertension could be caused by diabetes or 
atherosclerotic heart disease were provided in the June and 
August 2004 VA examinations.  The examiner found that the 
Veteran's hypertension was not caused by or a result of any 
of his service connected disabilities: diabetic retinopathy, 
a duodenal ulcer, residuals of a chest scar, glaucoma, right 
thumb fracture, coronary artery bypass graft, or hearing 
loss.  

The examiner addressed the theory of aggravation of a non-
service connected condition by a service-connected condition, 
and found that the Veteran's hypertension was less likely as 
not aggravated by the Veteran's service-connected diabetes 
mellitus, and provided the rationale that there was no 
microalbuminuria present to establish that the diabetes 
aggravated his hypertension.  The examiner also concluded 
that the Veteran's other service-connected disabilities did 
not aggravate the hypertension because the conditions for 
which he is service connected are not medically known to 
aggravate hypertension. 

The Veteran underwent a VA hypertension examination in August 
2004.  The examiner found that the Veteran's hypertension was 
not caused by or a result of his service-connected 
atherosclerotic heart disease.  Although hypertension is one 
of the risk factors for atherosclerotic heart disease, the 
examiner concluded that there was no etiological relationship 
between both conditions.  The Veteran underwent a VA diabetes 
examination in June 2004, at which the examiner concluded 
that his hypertension was not related to his service-
connected diabetes mellitus.  

The Board finds that the VA examinations discussed above are 
entitled to probative weight, and that they provide 
significant evidence against the Veteran's claim.  The 
Veteran's own lay assertions that his service-connected 
diabetes mellitus is etiologically related to or aggravates 
hypertension is not competent evidence to result in equipoise 
on this claim, since neither diabetes mellitus nor 
hypertension are disorders readily observable by a lay 
individual.  It follows, then, that the Veteran is not able 
to readily observe whether there is a relationship between 
the two disorders, and his beliefs in this regard are not 
competent medical evidence.  Barr, supra; Jandreau, supra.

Further, while his post-service VA and private medical 
records show treatment for hypertension, they do not provide 
a link between this condition and his service-connected 
diabetes mellitus, or any of his other service-connected 
disabilities.  In the absence of such a link, his claim 
cannot be granted on a secondary basis.  38 C.F.R. § 3.310.  

The Board must address all potential bases of entitlement.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. 
Principi, 3 Vet. App. 396, 399 (1992).  In this case, that 
means addressing presumptive service connection because 
hypertension is a chronic disease under 38 C.F.R. § 3.309(a).  
Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  As 
discussed above, the Veteran was not diagnosed with 
hypertension until 1999, over 20 years after he left the 
military in August 1974.  This is probative evidence that his 
hypertension did not manifest within one year of leaving 
service.  Therefore, service connection cannot be granted on 
a presumptive basis.  Id.  

Lastly, the Board will address service connection for 
hypertension on a direct basis.  Hypertension is generally 
defined as diastolic blood pressure predominantly 90 
millimeters (mm) or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160mm 
or greater with diastolic reading less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The Veteran's STRs are 
unremarkable for any relevant complaints, diagnosis of, 
or treatment for hypertension, and his blood pressure 
readings taken in service do not show a diastolic blood 
pressure of 90mm or greater, or a systolic blood pressure of 
160mm or greater.  His diastolic pressure reached 90mm on 
only one occasion, in January 1959.  His August 1954 
induction physical showed a blood pressure reading of 120/64, 
and his retirement physical showed a blood pressure reading 
of 120/70.  His STRs reflect normal blood pressure readings, 
ranging from 110/76 to 130/80.  This is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The Veteran was first diagnosed with hypertension in 1999, 
more than 20 years after his discharge from service.  The 
Board must note the lapse of many years between the Veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Veteran's post-service medical records show treatment for 
hypertension following his diagnosis in 1999.  However, the 
medical evidence of record does not provide a link between 
his hypertension and his period of military service.  In the 
absence of such a link, his claim must be denied.  The Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the provisions of 38 U. S. C. A. 5107(b) 
regarding reasonable doubt are not applicable, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If, as in this case, a Veteran does not meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
Board will consider an extra-schedular rating where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran has eight service-connected disabilities.  
Compensable evaluations have been assigned for five 
disabilities: diabetes mellitus with early diabetic 
retinopathy, evaluated as 20 percent disabling; a duodenal 
ulcer, evaluated as 10 percent disabling; atherosclerotic 
heart disease, evaluated as 10 percent disabling; glaucoma, 
evaluated as 10 percent disabling; residuals of a surgical 
chest scar, evaluated as 10 percent disabling.  
Noncompensable (0 percent) evaluations are in effect for 
three disabilities, residuals of a right thumb fracture, 
bilateral hearing loss, and a left leg scar.  His combined 
disability evaluation is 50 percent.  See 38 C.F.R. § 4.25.  
Therefore, he does not the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU.  Thus, 
the Board will address the extra-schedular provisions of 
§ 4.16(b).  

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the [V]eteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the [V]eteran actually works and without regard to the 
[V]eteran's earned annual income . . . ."

At his October 2008 VA general medical examination, the 
Veteran stated that the retired from the U. S. Post Office in 
2002, after 27 years of service, due to eligibility by age or 
duration of work, and mentioned that he had frequent episodes 
of hypoglycemia.  The examiner concluded that his service-
connected diabetes had significant effects on his 
occupational functioning because he had hypoglycemic episodes 
and needed insulin injections.  The examiner found that his 
service-connected atherosclerotic heart disease had 
significant effects on his occupational functioning because 
he avoided lifting heavy things because of his heart 
condition.  However, the examiner later stated that the 
Veteran's heart abnormality did not limit his physical 
activity because ordinary (i.e., moderate to heavy) physical 
activity did not result in cardiac symptoms such as fatigue 
and dyspnea.  

The examiner did not find evidence of a duodenal ulcer at the 
examination, and as a result found that it had no effect on 
the Veteran's occupational functioning.  

The examiner found that the Veteran's non-service-connected 
degenerative changes of the cervical spine and osteoporosis 
had significant effects on his occupational functioning 
because these conditions interfered with his ability to lift, 
carry, and reach.  

Overall, the examiner found that the Veteran tolerated 
exercise well, helped his wife with household chores, and 
denied angina, dizziness, shortness of breath, and dyspnea.  
He drove a car and used it to run errands, and performed all 
of his activities of daily living without assistance or 
significant limitation.  The examiner concluded that none of 
the Veteran's service-connected disabilities precluded him 
from obtaining substantially gainful employment.  
Specifically, the examiner opined that the Veteran could 
perform a job requiring light, semi-sedentary, or sedentary 
work, where he could adjust his body position and avoid 
pushing, pulling, or lifting more than 10 pounds repeatedly.  
The examiner emphasized that the limitation on pushing, 
pulling, and lifting was exclusively due to his non-service 
connected osteoporosis and degenerative changes of the 
cervical spine.  The examiner stated that in order to avoid 
hypoglycemia, the Veteran would require two breaks of 20 to 
30 minutes each so that he could eat a snack.  With these 
limitations, the examiner concluded that the Veteran was 
capable of obtaining substantially gainful employment.  

In October 2008, the Veteran underwent three additional VA 
examinations that provided opinions regarding his 
employability.  At his eye examination, the examiner 
concluded that there was no occupational impairment due to 
the Veteran's service-connected diabetic retinopathy because 
his corrected visual acuity was 20/50 in his right eye and 
20/20 in his left eye.  At his audio examination, the 
audiologist concluded that the Veteran's hearing loss did not 
preclude gainful employment.  The only limitation his hearing 
loss caused was that he would have difficulty communicating 
with people in noisy environments.  At his scars examination, 
the physician found that the Veteran's residuals of a right 
thumb fracture caused mild weakness, but that his hand 
remained functional, and that the disability did not render 
him unemployable.  

The Board finds that the October 2008 VA examinations are 
entitled to probative weight, and that they provide 
significant evidence against his claim because they conclude 
that while his service-connected disabilities limit his 
physical activity, they do not prevent him from obtaining 
substantially gainful employment.  

In August 2005, Dr. E. A., the Veteran's private physician, 
opined that the Veteran was permanently disabled and unable 
to perform physical work due to his coronary artery disease, 
hypertension, diabetes mellitus, diabetic retinopathy, and 
dyslipidemia.  Of those disabilities, the Board notes that 
hypertension and dyslipidemia are not service-connected.  
While Dr. E. A.'s opinion is entitled to probative weight, 
and provides evidence in favor of the Veteran's claim, the 
Board finds that it is outweighed by the VA examinations.  
Dr. E. A. did not provide a rationale for why the Veteran was 
unemployable, and included two non-service-connected 
disabilities in his statement.  In contrast, October 2008 VA 
examinations stated that the Veteran's diabetic retinopathy 
did not affect his ability to work, that his heart condition 
caused physical limitations but still allowed light or 
sedentary work, and his diabetes required him to take snack 
breaks, but despite his service-connected disabilities, he 
could still maintain employment.  

The Board cannot conclude the Veteran is unemployable solely 
due to his service-connected disabilities, and therefore 
cannot grant an extraschedular TDIU evaluation.  As noted 
above, in addition to the disabilities for which service 
connection has been granted, the Veteran has also been 
diagnosed as having some disorders for which service 
connection is not in effect, such as osteoporosis, 
degenerative changes of the cervical spine, hypertension, and 
dislipidemia.  The medical evidence establishes that these 
disorders limit his occupational functioning.  

As noted above, the medical opinion favorable to the 
Veteran's claim, that is, the medical opinion which stated 
that the Veteran was unemployable, discussed the effect on 
the Veteran's employability of disorders for which service 
connection is not in effect, in addition to considering those 
disabilities for which service connection has been granted.  
Entitlement to TDIU is substantiated only when service-
connected disabilities result in unemployability.  Since the 
opinion favorable to the Veteran included consideration of 
both service-connected and nonservice-connected disorder, 
there is no evidence that the Veteran's service-connected 
disabilities, considered alone, result in unemployability.  
Therefore, the preponderance of the evidence is against the 
claim.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantial gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in 
accordance with 38 C.F.R. § 3.321, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of Veterans who are 
unemployable by reason of their service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Under 38 C.F.R. 
§ 4.16(b), the rating board will include a full statement as 
to the Veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
factors having a bearing on this issue.  

Here, based on the objective medical evidence, it is the 
determination that the Veteran is not entitled to a TDIU.  
The Board finds that he is not unemployable by reason of his 
service-connected disabilities.  Consequently, submission of 
this case to the Director of Compensation and Pension 
Service, for extraschedular consideration, is not warranted. 

There is no disputing that the Veteran's service-connected 
disabilities interfere with occupational functioning and 
preclude heavy physical work.  The medical evidence 
establishes, however, that his disabilities allow him to 
perform the tasks required for work that is nonetheless still 
substantially gainful.  In October 2008, a VA examiner found 
that the Veteran could perform light, semi-sedentary, or 
sedentary work so long as he could adjust his body position 
and have two snack breaks to help avoid hypoglycemia.  As the 
Court has stated, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board must consider the effects of the Veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
Veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the Veteran can 
perform work.  In this case, as mentioned, the Veteran has 
not worked since his retirement in 2002.  But this fact, in 
and of itself, does not provide a basis to conclude that his 
service-connected disabilities caused his unemployment, since 
the Veteran retired based on age rather than for medical 
reasons, and since he also has several non-service connected 
disabilities that have significantly impaired his health.  

The medical opinions of record explain, with rationale based 
on specific clinical evidence, the extent to which the 
Veteran's employability is impaired by the service-connected 
disabilities.  Each examiner explained what employment tasks 
would or would not be limited.  The preponderance of the 
evidence establishes that, although the Veteran cannot 
perform heavy manual labor, the service-connected 
impairments, such as decreased ability to hear in noisy 
situations, and the requirement that the Veteran's employment 
afford ability to take breaks, these limitations do not 
preclude light, semi-sedentary, or sedentary work.  
Accordingly, the weight of the evidence is against his claim 
for a TDIU under both 38 C.F.R. § 4.16(a) and (b).

The totality of the evidence of record does not show the 
Veteran's disability picture to be so exceptional or unusual 
as to warrant referring this case to the Director of VA's 
Compensation and Pension Service or other appropriate 
authority for consideration of a TDIU on the only possible 
basis of entitlement - extra-schedular 
under 38 C.F.R. §§ 3.321(b), 4.16(b).  Thus, the Board 
affirms the RO's determination that referral for extra-
schedular consideration is not indicated by the 
evidence of record.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Since, for these reasons and bases, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the Veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for arterial hypertension is denied.  

The claim for a TDIU is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


